DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  species (60) (said circular DNA molecules are provided to said subject as a composition comprising lipophilic nanoparticles, see claim 100) and 
species (63) (said contacting said at least one cell comprises intravenous injection) in the reply filed on November 7, 2022 is acknowledged. Since applicant’s election without traverse of  Group II, Claims 1, 3-28, 37-51, and 53-59 (a method for generating a profile of a subject’s disease wherein said contacting at least one cell of said subject with a plurality of genetic constructs is in vivo) and species (18) (said cancer-activated promoter or plurality of cancer-activated promoters are activated in Lung Adenocarcinoma, see claim 7), species (47) (said plurality of disease-activated promoters comprises a plurality of cancer-activated promoters that are selective for and activated in a same tissue origin, see claims 13 and 14), species (48) (said genetic construct or said plurality of genetic constructs comprises a non-viral vector, see claims 17 and 18), species (50) (said subject is human, claim 25), species (54) (a barcode molecule of said plurality of barcode molecules comprises a peptide sequence, see claims 38, 42-51, and 53-59), species (55) (said barcode molecule is secretable from said cells, see claims 44-47 ), and species (57) (said cellular protease is an extracellular protease, see claim 58) in the reply filed on March 2, 2022, claim 48 has been removed from species (54), and claims 4-6, 8, 9, 13, 17, 37, and 38 have been canceled, claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102 will be examined. 

Drawings
New Figures 9 and 11 submitted on September 16, 2022 have been accepted by the office. 

Specification
The substitute specification submitted on September 16, 2022 have been accepted by the office. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “having cancer” in line 2 should be “having a cancer”; and (2) “said corresponding reporter proteins” in step (a) should be “said reporter proteins”. 
Claim 3 is objected to because of the following informality: “said contacting procedure” should be “the contacting step”.
Claim 7 is objected to because of the following informality: “said cancer-activated
promoter or plurality of cancer-activated promoters are activated in a plurality of any of” should be “said plurality of distinct cancer-activated promoters is activated in”. 
Claim 10 is objected to because of the following informality: the word “comprise” in line 2 should be “comprises”. 
Claim 43 is objected to because of the following informality: “said enzyme reporter is” should be “one of said enzyme reporter comprises”. 
Claim 44 is objected to because of the following informality: “said cells” should be “said at least one cell”. Note that applicant has not addressed this issue in the response filed on September 16, 2022. 
Claim 45 is objected to because of the following informality: “an expression level” should be “expression levels”. 
Claim 47 is objected to because of the following informality: “an expression level of said reporter proteins or expression levels of said reporter proteins” should be “expression levels of said reporter proteins”. 
Claim 49 is objected to because of the following informality: “said quantifying comprises measuring an activity” should be “the quantifying step comprises measuring activities”. 
Claim 53 is objected to because of the following informality: “when said cancer-activated promoter 1s activated, said activatable molecule is converted into a derivative molecule by an enzyme endogenous to at least one cell, further comprising quantifying levels of said derivative molecule to generate said profile” should be “when said cancer-activated promoters are  activated, said activatable molecules are converted into derivative molecules by an enzyme endogenous to said at least one cell, further comprising quantifying levels of said derivative molecules to generate said transcription profile.”. 
Claim 54 is objected to because of the following informality: “said activatable molecule comprises a polypeptide comprising a release segment cleavable by a cellular protease expressed by said cell” should be “said activatable molecules comprise a polypeptide comprising a release segment cleavable by a cellular protease expressed by said at least one cell”. 
Claim 55 is objected to because of the following informality: “said activatable molecule further comprises” should be “said activatable molecules further comprise
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
This rejection has been modified from the rejection under 35 U.S.C. 112(a) mailed on March 16, 2022. 
Claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for contacting at least one cell of said subject with a plurality of circular DNA molecules, does not reasonably provide enablement for in vivo generating a transcription profile of any kind of subject suspected of having a cancer using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for in vivo generating a transcription profile of a subject suspected of having a cancer. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102 encompass a method for in vivo generating a transcription profile of any kind of subject suspected of having a cancer, comprising: (a) contacting at least one cell in any location of said subject with a plurality of circular DNA molecules in in vivo, wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins, wherein said cancer-activated promoters are transcriptionally activated in a plurality of different cancer types, and said plurality of cancer-activated promoters drive expression of said corresponding reporter proteins in a cell affected by said cancer; and (b) quantifying expression levels of said reporter proteins to generate said transcription profile wherein the cancer can be any kind of cancer and said plurality of circular DNA molecules is any kind of circular expression vector. 

Working Examples
The specification provides working examples (see paragraphs [0395] to [0450]) of US 2021/0277474 A1, which is US publication of this instant case) for: (1) Plasmid and Minicircle Construction; (2) Cell Culture and Transfection; (3) Subcutaneous Tumor Model and Intratumoral Administration of Minicircles; (4) Experimental Melanoma Metastases Model, BLI, and Systemic Administration of Minicircles; (5) Plasma Collection; (6) SEAP Assay; (7) Tumor-Activatable Minicircles are Advantageous Over Plasmids Across Multiple Melanoma Cell Lines; 
(8) Intratumoral Injection of Tumor-Activatable MCs Leads to Detectable Plasma SEAP Concentration; (9) Systemic Injection of Tumor-Activatable MCs can Identify Tumor-Bearing Subjects and Assess Tumor Burden; (10) Statistical Analysis; (11A) Discovery of New Promoters for Tumor Detection; (11B) Analysis of Sensitivity of Detection for Ex-Vivo Promoter Approaches; (12) Cancer-Activated DNA Constructs Differentiate Tumor-Bearing and Healthy Mice; (13) Assess Cancer-Activated DNA Constructs in Different Tumor Models; (14) 
Develop New DNA Delivery Agents for In Vitro Transfection; (15) Scaling the Cancer-Activated Nanoplasmid Platform into Larger Animal Models; (16) an Ex Vivo Approach for the Use of Cancer-Activated Synthetic Biomarker Constructs; (17) Canine Studies Using the First-Generation Ex Vivo Assay Demonstrates 89% Detection Rate of Lymphoma; (18) Development of Combinatorial Cancer Detection Approach Using Combinatorial Detection of Cancer-Activated Promoters; (19) Development of a Multiplex Nucleic Acid/Protein Barcode Approach Combining Cancer-Activated Promoters to Improve Cancer Detection Rates; and (20) Use of an Antibody Capture Format to Detect Activation of Promoter-Reporter Constructs in Cells. However, the specification provides no working example for in vivo generating a transcription profile of any kind of subject suspected of having cancer using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see paragraphs [0395] to [0450]) of US 2021/0277474 A1, which is US publication of this instant case) for: (1) Plasmid and Minicircle Construction; (2) Cell Culture and Transfection; (3) Subcutaneous Tumor Model and Intratumoral Administration of Minicircles; (4) Experimental Melanoma Metastases Model, BLI, and Systemic Administration of Minicircles; (5) Plasma Collection; (6) SEAP Assay; (7) Tumor-Activatable Minicircles are Advantageous Over Plasmids Across Multiple Melanoma Cell Lines; 
(8) Intratumoral Injection of Tumor-Activatable MCs Leads to Detectable Plasma SEAP Concentration; (9) Systemic Injection of Tumor-Activatable MCs can Identify Tumor-Bearing Subjects and Assess Tumor Burden; (10) Statistical Analysis; (11A) Discovery of New Promoters for Tumor Detection; (11B) Analysis of Sensitivity of Detection for Ex-Vivo Promoter Approaches; (12) Cancer-Activated DNA Constructs Differentiate Tumor-Bearing and Healthy Mice; (13) Assess Cancer-Activated DNA Constructs in Different Tumor Models; (14) 
Develop New DNA Delivery Agents for In Vitro Transfection; (15) Scaling the Cancer-Activated Nanoplasmid Platform into Larger Animal Models; (16) an Ex Vivo Approach for the Use of Cancer-Activated Synthetic Biomarker Constructs; (17) Canine Studies Using the First-Generation Ex Vivo Assay Demonstrates 89% Detection Rate of Lymphoma; (18) Development of Combinatorial Cancer Detection Approach Using Combinatorial Detection of Cancer-Activated Promoters; (19) Development of a Multiplex Nucleic Acid/Protein Barcode Approach Combining Cancer-Activated Promoters to Improve Cancer Detection Rates; and (20) Use of an Antibody Capture Format to Detect Activation of Promoter-Reporter Constructs in Cells, the specification does not provide a guidance to show that a transcription profile of any kind of subject suspected of having cancer can be in vivo generated using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner cannot locate a 102 type of prior art which is related to in vivo generate a transcription profile of any kind of subject suspected of having cancer using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a transcription profile of any kind of subject suspected of having cancer can be in vivo generated using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102.
Since the specification teaches that “[F]IG. 1 schematically illustrates a blood-based tumor-activatable minicircle (MC) approach for cancer detection. (A) Tumor-activatable MCs driven by a tumor-specific promoter and encoding a secretable reporter protein are complexed with a non-targeted transfection agent (TA). These nanocomplexes are delivered systemically (via tail-vein). (B) MCs transfect many tissues, but reporter protein production occurs near-exclusively within tumor cells and the expressed reporter is secreted into the bloodstream (BS). Minimal protein expression should occur in tumor-free subjects due to promoter leakiness. (C) Collection of blood and detection of the secreted reporter in plasma enables differentiation between tumor-bearing (reporter-positive) and tumor-free (reporter-negative) subjects”, “[F]IG. 8 is a graph illustrating that intratumoral administration of tumor-activatable MCs leads to detectable blood reporter activity. Nude mice bearing subcutaneous human melanoma xenografts were intratumorally (I.T.) administered tumor-activatable MCs expressing SEAP (n=4; MC I.T.) or 5% glucose (n=3; Mock). A group of control mice also received intramuscular (I.M.) injections of MCs (n=3; MC I.M.). Plasma SEAP measurements before and for up to 2 weeks following MC administration revealed that only MC I.T. mice had elevated SEAP levels from days 3 to 14 (*p<0.05; **p<0.01; ***p<0.001). Data is expressed as mean±SD”; “[F]IG. 10 is a graph illustrating blood-based cancer detection after systemic administration of tumor-specific SEAP minicircles. Significantly higher SEAP activity was detected in blood samples from tumor-bearing mice than control mice from days 3 to 14 post-injection of pSurvivin-SEAP MCs (p<0.05). No significant differences were noted between control mice receiving MC or 5% glucose. Error bars represent SD”, “[A]ll plasmids were constructed using standard PCR and cloning technology and sequenced by Sequetech (Mountain View, Calif.). To generate both parental plasmids (PP) and MCs the system described by Kay et al., (2010) Nat. Biotechnol. 28: 1287-1289, incorporated herein by reference in its entirety was used (System Biosciences, Mountain View, Calif.). The 977 base-pair (bp) Survivin promoter was sub-cloned from pSurv-FL (Ray S, et al. (2008) Molecular therapy: J. Am. Soc. Gene Therapy 16:1848-1856) into the MN-100 PP backbone (System Biosciences, Mountain View, Calif.) containing a SV40 polyA and Woodchuck Hepatitis virus posttranscriptional element (WPRE) to generate PP-pSurv-WPRE. Next, the SEAP transgene from pSELECT-zeo-SEAP (Invivogen, San Diego, Calif.) was subcloned into PP-pSurv-WPRE to generate PP-pSurv-SEAP-WPRE (FIG. 2A-top). Both PP-pSurv-SEAP-WPRE (PP) and MC-pSurv-SEAP-WPRE (MC) (FIG. 2A-bottom) were amplified and purified according to the protocol outlined in Kay et al., (2010) Nat. Biotechnol. 28: 1287-1289) and the supplier's instructions (System Biosciences, Mountain View, Calif.)”, “MDA-MB-231 (ATCC, Manassas, Va.), MeWo (ATCC, Manassas, Va.) and SK-MEL-28 human melanoma cell lines were maintained on MEM and DMEM (Gibco, Carlsbad, Calif.), respectively”,  “[B]lood samples were collected via the submandibular vein at least 1 day prior to MC injection and for up to 2 weeks following injection. Blood (approximately 75-100 ml) was collected in lithium heparin-coated microtubes (BD), kept on ice before processing, and then centrifuged at 10,000× g for 5 minutes at 4°C. Plasma was collected and stored at -80°C prior to SEAP measurements”, “[T]o measure SEAP concentration in both medium and plasma the Great EscAPe SEAP Chemiluminescence Assay kit 2.0 according the manufacturer's instructions (Clontech) was used. Briefly, 25 µl of medium or plasma was added to 1×dilution buffer, and endogenous alkaline phosphatase was heat-inactivated at 65° C. for 30 minutes. Samples were put on ice for 3 minutes and then allowed to recover to room temperature. 100 µl of SEAP substrate was added, incubated for 30 minutes at room temperature, and luminescence (relative light units; RLU) was measured over 10 seconds using a TD 20/20 luminometer (Turner Designs, Sunnyvale, Calif.)”, “[T]he transcriptional activity of two tumor-specific promoters, pSurv and the progression elevated gene-3 promoter (pPEG) (Bhang et al., (2011) Nat. Med. 17: 123-129) were compared to assess which promoter would give the lowest background in healthy tissues. Plasmids expressing a codon-optimized firefly luciferase (Luc2) driven by either pSurv or pPEG were constructed and delivered systemically into healthy female Nu/Nu mice. After two days, pSurv-driven plasmids showed significantly lower background Luc2 expression than pPEG driven constructs, particularly in the heart and lung (FIGS. 18A-18D)”, “[S]ince pSurv transcriptional activity is relatively low compared to strong promoters such as pCMV (FIGS. 18A-18D), it was determined whether direct intratumoral (I.T.) administration of tumor-activatable MCs would lead to a detectable SEAP signal in the blood. Mice bearing subcutaneous MeWo xenografts (approximately 50-80 mm3) were I.T. administered 20 µg of MCs complexed with PEI (n=4) or PBS only (n=3) and SEAP concentration was measured before and at 1, 3, 5, 7, 11 and 14 days after injection (FIG. 7). Standard curve analysis showed that SEAP measurements in plasma were reproducible over 5 orders of magnitude and a SEAP concentration as low as 0.3 ng in 25 µl of plasma was detectable (FIGS. 22A and 22B). By day 3, significantly (p<0.01) increased plasma SEAP concentration was detected in mice receiving MC compared to control mice (FIGS. 15A-15D; p<0.01). Furthermore, significant differences between these two groups were noted for up to 2 weeks post-administration. The tumor specificity of expression was also examined by performing intramuscular (I.M.) MC injections on a group of mice (n=3). No significant differences were noted between tumor-bearing mice receiving I.T. 5% glucose (Mock) injections or I.M. MC-injected mice. Hence, when adequate transfection efficiency is achieved, pSurv-driven tumor-activatable MCs produce SEAP within tumors at levels sufficient enough to be detectable in the blood at multiple time points following administration”, “[T]he survivin-SEAP nanoplasmid (nDNA-Survivin-SEAP) was formulated with in vivo JetPEI, a linear polyethylenimine derivative that was also used in PoC experiments (FIGS. 16A-16D). DNA nanoplasmids, like DNA minicircles, eliminate bacterial backbones and the need for antibiotic resistant genes as a transformation selected marker using a growth restrictive non-coding, antisense RNA sequence. Sharing similar properties of enhanced expression, DNA nanoplasmids are produced without using a complex recombination event, thus, DNA nanoplasmids can achieve robust expression and can be manufactured at scale equivalent to regular DNA plasmids. Significant efforts were used to optimize and characterize the formulations prior to in vivo application. Thus, the nanoplasmid/JetPEI polyplexes, and any ternary transfection complexes used at Earli, are characterized by size, charge and polydispersity. The optimization process also took into consideration the properties of encapsidation efficiency, serum stability and the ability to protect the payload against nucleases. Collectively, these optimizations provide a system with enhanced sensitivity and transfection capabilities”, “[A] formulation of 15 µg of nDNA-Survivin-SEAP with JetPEI was generated, characterized and was injected intravenously into animals with modest tumor burden. The results indicate that at the highest differential point on Day 4 there was a 36-fold increase in SEAP levels over non-tumor-bearing animals that were dosed with identical levels of the formulated nanoplasmids (FIG. 26, see JetPEI delivery). The sensitivity was dramatically increased and the overall level of specificity, as assessed in the difference in signal to noise ratio was increased over ten-fold. The decline of cancer-activated expression of SEAP in the latter portion of the current study is likely due to cell division and a loss of the DNA templates from the nucleus. Because multiple timepoints showed an elevation of SEAP levels, an AUC analysis was performed for each mouse. The AUC across all days provided 19-fold differential than non-tumorigenic animals dosed with the nanoplasmids. Given the tightness of intragroup data for each cohort and the clear differentiation in SEAP levels, it was not surprising that the ROC analysis yielded 100% sensitivity and 100% specificity. DNA delivery using related poly(β-amino ester)s C32-122 and C32-145 (see e.g., Mol Ther. 2007 July; 15(7):1306-1312. doi: 10.1038/sj.mt.6300132 for structures) was also shown; such delivery agents had somewhat less efficient delivery than JetPEI (FIG. 26A) but somewhat lower toxicity (FIG. 26F)” (see paragraphs [0034], [0041], [0043], [0051], [0395], [0403] to [00405], [0407], [00418], and [0419], and Figures 1, 8, 10, 18A to 18D, 26A to 26F of US 2021/0277474 A1, which is US publication of this instant case), the specification clearly indicates that specific vectors, nonviral tumor-activatable minicircles (MCs) encoding the reporter gene, human secreted embryonic alkaline phosphatase (SEAP), and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) is intratumoral rejected into a tumor developed over a period of 3 weeks by implanting MeWo human melanoma cell into the right flank of female nude mice and is injected via tail-vein into lung tumor-bear mice produced by injecting MeWo human melanoma cell stably expressing a BRET fusion protein (RLuc8.6-TurboFP-BRET6) into irradiated (5 Gy) female nude mice and SEAP concentrations in blood plasmas of these mice are measured. However, the scopes of claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102 are much broader than the teachings of the specification because the claims does not indicate that a caner is what kind of cancer, at least cell is located in which part of the subject, a plurality of circular DNA molecules is made by what kind of circular expression vector, a plurality of cancer-activated promoters is what kind of promoters, reporter proteins is what kind of reporter proteins, and how a plurality of circular DNA molecules is entered to the body of a subject and contacted with the at least cell in vivo. 
	First, the claims read on gene transfer via various administration routes in vivo. The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc. The circular DNA molecules recited in claim 1 can be expression plasmids. The state of the prior art of gene transfer was not well developed and was highly unpredictable before the effective filing date of the claimed invention. While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art. There are many factors that contribute to the unpredictability of gene transfer in vivo.
Shim et al., (Current Gene Therapy, 18, 3-20, 2018) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes. For or the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems. “[A]lthough nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of ‘delivery’, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release... Behavior in the physiological environment is the most important hurdle for vectors” (e.g., see page 13, right column). Thus, nonviral delivery of nucleic acid such as in vivo delivery of a plasmid still face the hurdle of passing in vivo physiological barriers, cellular /nuclear uptake, and endosomal release.
Lenzi et al., (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee. Washington (DC): National Academies Press (US), pages 1-16, 2014) discuss scientific hurdles of gene transfer in vivo. Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer. Many of the hurdles have to do with providing efficient gene delivery. For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway. Transcription of the new genetic material must remain stable. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors. The ideal vector would be cell-type specific, but the design of non-viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort. Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g., see page 10, under “Scientific Hurdles”). 
In view of above discussions, the degree to which the vector containing the transgene is taken up in sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors. Administration routes also play an important role to determine whether sufficient vector can be obtained at target sites in a subject. Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo. The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo. Since the claims do not indicate that at least cell is located in which part of the subject, a plurality of cancer-activated promoters is what kind of promoters, a plurality of circular DNA molecules is made by what kind of expression vector, and how a plurality of circular DNA molecules is entered to the body of a subject and contacted with at least cell in in vivo, it is unpredictable how a plurality of circular DNA molecules constructed by any kind of expression vector can be delivered to any kind of site of any kind of subject by any kind of administration route in vivo, how at least one cell in any location of said subject can contact with a plurality of circular DNA molecules in vivo, and how the plurality of circular DNA molecules can be transfected into at least one cell in any location of said subject such that said reporter proteins cannot be expressed or cannot be expressed in enough amount, and said transcription profile cannot be generated by quantifying expression levels of said reporter proteins. Furthermore, since step (b) can be read as quantifying expression levels of said reporter proteins in in vivo and the specification does not teach how to quantify expression levels of said reporter proteins in in vivo, it is unpredictable how expression levels of said reporter proteins can be quantified in in vivo as recited in claim 1, how an expression level of said reporter proteins can be quantified in extracellular fluid at least 8 hours, at least 12 hours, at least 24 hours, at least 36 hours, at least 48 hours, at least 72 hours following said contact with said at least one cell as recited in claim 47, how activities of said enzyme reporters can be measured by an immunochemistry reaction, lateral flow electrophoresis, or mass spectrophotometer as recited in claims 49 and 50 when the reporter proteins comprise the enzyme reporters. As discussed above, since a plurality of circular DNA molecules constructed by any kind of expression vector is delivered to which site of a subject in vivo is unpredictable, it is impossible to design the plurality of circular DNA molecules based on an enzyme endogenous to said at least one cell such that, when said cancer-activated promoters are activated, prediction of converting the activatable molecules to derivative molecules by the enzyme endogenous to said at least one cell is impossible and the methods recited in claims 53-58 cannot be performed. 
Second, Ronald et al., (PNAS, 112, 3068-3073, 2015) report to intratumoral reject a specific vector, a nonviral tumor-activatable minicircles (MC) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) to mice bearing MeWo xenografts, inject via the tail-vein the nonviral tumor-activatable minicircles (MC) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) into lung tumor-bear mice produced by injecting MeWo human melanoma cell stably expressing a BRET fusion protein (RLuc8.6-TurboFP-BRET6) into irradiated (5 Gy) female nude mice via the tail-vein, and measure SEAP concentrations in blood plasmas of these mice. Specifically, Ronald et al., point out that “[A]n important point for clinical translation is that the blood reporter produced by our MCs will be diluted by the much larger (∼3,500-fold) blood volume in humans (5 L) as compared with mice (2 mL). Once future studies define the minimal detectable tumor volume in mice, it will be important to consider that the minimal detectable volume in humans will be relatively larger because of the differences in total blood volume. Assuming that dosing is linearly scalable, tumor transfection efficiencies are equivalent, and biomarker secretion/ degradation rates are similar between the two species, we note that the tumors detectable in mouse and man will not be similar in terms of absolute tumor volume but likely will be comparable in terms of percentage of total body weight (i.e., similar values for tumor weight per kilogram of body weight)” and “[A]nother potential issue to consider for translation is whether the production of enough MC for a human dose is feasible….the ability to produce the amounts needed for human doses under GMP conditions remains to be fully validated” (see page 3072, left column, last paragraph and right column, first paragraph). Although claim 25 limits said subject to a human, since the specification only teaches that specific vectors, nonviral tumor-activatable minicircles (MCs) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) is rejected to mice via tail-vein or intratumoral administration and SEAP concentrations in blood plasmas of these mice are measured, if said subject is a human, due to much larger (∼3,500-fold) blood volume in a human, it is unpredictable whether the nonviral tumor-activatable minicircles (MCs) can produce enough SEAP in blood plasma. If the amount of SEAP in blood plasma is not enough and said plurality of barcode molecules or reporter proteins is SEAP, said expression profile cannot be generated by quantifying expression levels of said plurality said reporter proteins. 
	 Third, since claim 1 or 44 does not require that the at least cell is located on a location of the body of the subject that can contact with an extracellular fluid, it is unpredictable how expression levels of said reporter proteins can be quantified in an extracellular fluid in contact with said at least one cell as recited in claims 45-47. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether a transcription profile of any kind of subject suspected of having cancer can be in vivo generated using the methods recited in claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102. 

Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 11, sixth paragraph bridging to page 12, fourth paragraph of applicant’s remarks, applicant argues that “[A]pplicant submits that the references cited by the Office as evidence of unpredictability of gene delivery (Kotterman et al, Shim et al, Lenzi et al.) apply primarily to the challenges of gene therapy, e.g. using exogenously delivered vectors to stably deliver gene products to specific cells at a degree required to generate a therapeutic response. Kotterman et al. for example, is directed to the challenges of “[e]ngineering adeno-associated viruses for clinical gene therapy” (see title), while Shim et al. is directed to “[n]Jonviral [d]elivery [s]ystems for [c]ancer [g]ene [t]herapy” (see ¢it/e), while Lenzi et al. recites challenges with insertional mutagenesis and gene stability which are again specific to gene therapy applications. In contrast to the articles cited as evidence of unpredictability by the Office, the current claims concern contacting cells with circular DNA constructs and measuring expression levels of the gene product expressed from the circular DNA constructs. Applicant submits that it was well in the capabilities of a person of ordinary skill in the art to deliver circular DNA molecules such that expression from the circular DNA molecules can be measured to a variety of cells in the body at the time of filing of the present application”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because the rejection clearly explains why nonviral delivery of nucleic acid such as a circular DNA molecule (eg., a plasmid) still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release (see above rejection) and applicant has not addressed this issue in the response filed on November 7, 2022. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 10, 11, 14, 18, 25-28, 42-47, 49-51, 53-58, 100, and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of the term “cancer-activated promoter”. Although paragraphs [0373] of US 2021/0277474 A1, which is US publication of this instant case, includes a list of disease-activated promoters, since the specification and available arts do not have a definition for “disease-activated promoter”, one skilled in the art would not understand the metes and bounds of the term. Please clarify.  
Claim 102 is rejected as vague and indefinite because it is unclear that said contacting at least one cell of said subject with a plurality of circular DNA molecules comprises local injection, intravenous injection, or intratumoral injection of what to where. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 17, 18, 25, 28, 42-44, 47, 49, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al., (US 2015/0071859 A1, published on March 15, 2015). 
Regarding claim 1, 3, 7, 17, 18, 25, 28, 42-44, 47, 49, and 102, since each of a plurality of identical cancer-activated promoters is considered to be distinct, the phrase “contacting at least one cell of said subject with a plurality of circular DNA molecules, wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins” recited in claim 1 can be read as “contacting at least one cell of said subject with a plurality of identical circular DNA molecules, wherein said plurality of identical circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins”. Thus, Gambhir et al., teach a method for generating a transcription profile of a subject having a cancer (eg., SEAP expression profile of a mice with melanoma metastases), comprising: (a) contacting at least one cell of said subject with a plurality of circular DNA molecules (eg., by tail-vein rejection or intratumoral injection of the MC vector in Figure 2 or 3 or 4), wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer-activated promoters (eg., survivin promoters) or functional fragments thereof operably linked to genes encoding reporter proteins (eg., SEAP gene), wherein said cancer-activated promoters are transcriptionally activated in a plurality of different cancer types (ie., melanoma, liver cancer, lung cancer, colon cancer, and ovarian cancer), and said plurality of cancer-activated promoters drive expression of said reporter proteins (ie., SEAP) in a cell affected by said cancer (ie., melanoma metastases); and (b) quantifying expression levels of said reporter proteins (ie., SEAP) to generate said transcription profile as recited in claim 1 wherein said contacting is in vivo as recited in claim 3, said plurality of cancer-activated promoters (eg., survivin promoters) are activated in skin cutaneous melanoma or lip melanoma or malignant melanoma as recited in claim 7, said circular DNA molecules comprise DNA nanoplasmids (eg., the vector in Figure 3 or 4) as recited in claim 18, said subject is human as recited in claim 25, said subject (eg., one of the mice) has at least one symptom of cancer as recited in claim 28, said barcode molecule comprises a gene coding for a peptide sequence, wherein said reporter proteins comprises enzyme reporters (eg., SEAP) as recited in claim 42, said enzyme reporters comprises a alkaline phosphatase (AP) (eg., SEAP) as recited in claim 43, said reporter proteins are secretable (eg., detectable in blood) or sheddable from said cells as recited in claim 44, quantifying an expression level of said reporter proteins (eg., SEAP) in extracellular fluid at least 8 hours, at least 12 hours, at least 24 hours, at least 36 hours, at least 48 hours, at least 72 hours following said contact with said cells as recited in claim 47, said quantifying comprises measuring an activity of said enzyme reporters (eg., SEAP) as recited in claim 49, and 
said contacting at least one cell of said subject with a plurality of circular DNA molecules comprises intravenous injection as recited in claim 102 (see paragraphs [0008] to [0021], [0027], [0028], [0032] to [0034], [0041], [0042], [0096], [0114], [0115],[0148], [0152] to [0157], and [0160], Figures 2-4, 8-10, and 16A to 16D, and claims 1-20). 
	Gambhir et al., do not disclose generating a transcription profile of a subject suspected of having cancer as recited in claim 1. 
	However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 1 by generating a transcription profile of a subject suspected of having cancer in view of the prior art of Gambhir et al.. One having ordinary skill in the art would have been motivated to do so because the simple substitution of one kind of subject (ie., the subject having a cancer taught by Gambhir et al.,) from another kind of subject (ie., the subject suspected of having a cancer) during the process of performing the method recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the subject having a cancer taught by Gambhir et al., and the subject suspected of having a cancer are used for the same purpose (ie., used for generating a transcription profile) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to  perform the method recited in claim 1 by generating a transcription profile of a subject suspected of having a cancer in view of the prior art of Gambhir et al. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 13, third to sixth paragraphs of applicant’s remarks, applicant argues that “[A]pplicant submits that the matter of claim 1 is different to what is described in Gambhir et al. e.g. in Example 1 where constructs using a single promoter (e.g. Survivin) are utilized”. 
This argument has been fully considered but it is not persuasive toward the withdrawal of the rejection. Since each of a plurality of identical cancer-activated promoters is considered to be distinct, the phrase “contacting at least one cell of said subject with a plurality of circular DNA molecules, wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins” recited in claim 1 can be read as “contacting at least one cell of said subject with a plurality of identical circular DNA molecules, wherein said plurality of identical circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins”. Thus, Gambhir et al., teach a method for generating a transcription profile of a subject having a cancer (eg., SEAP expression profile of a mice with melanoma metastases), comprising: contacting at least one cell of said subject with a plurality of circular DNA molecules (eg., by tail-vein rejection or intratumoral injection of the MC vector in Figure 2 or 3 or 4), wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer- activated promoters (eg., survivin promoter) or functional fragments thereof operably linked to genes encoding reporter proteins (eg., SEAP gene), wherein said cancer-activated promoters are transcriptionally activated in a plurality of different cancer types (ie., melanoma, liver cancer, lung cancer, colon cancer, and ovarian cancer), and said plurality of cancer-activated promoters drive expression of said reporter proteins (ie., SEAP) in a cell affected by said cancer (ie., melanoma metastases). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al., as applied to claims 1, 3, 7, 17, 18, 25, 28, 42-44, 47, 49, and 102 above, and further in view of Lichter et al., (US 2004/0167381 A1, published on August 26, 2004). 
The teachings of Gambhir et al., have been summarized previously, supra. 
Gambhir et al., do not disclose transmitting said profile on an intranet or the internet as recited in claim 51. 
Lichter et al., teach to transmit the real-time biological data over the internet (see paragraph [0094]. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 51 by transmitting said profile on an intranet or the internet in view of the prior arts of Gambhir et al.,
and Lichter et al..  One having ordinary skill in the art would have been motivated to do so because Lichter et al., have successfully transmitted the real-time biological data over the internet (see paragraph [0094]. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to transmit said profile on an intranet or the internet in view of the prior arts of Gambhir et al., and Lichter et al., such that said profile would become public available if Gambhir et al., choose to do so. 
Response to Arguments
In page 14, first to fourth paragraphs of applicant’s remarks, applicant argues that “[T]o support a rejection under 35 U.S.C. § 103, Applicant submits that the references must teach each and every limitation of the pending claims. As cited above, the matter of claim 1 is different to what is described in Gambhir et al. e.g. in Example 1 where constructs using a single promoter (e.g. Survivin) are utilized”. 
This argument has been fully considered but it is not persuasive toward the withdrawal of the rejection. Since each of a plurality of identical cancer-activated promoters is considered to be distinct, the phrase “contacting at least one cell of said subject with a plurality of circular DNA molecules, wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins” recited in claim 1 can be read as “contacting at least one cell of said subject with a plurality of identical circular DNA molecules, wherein said plurality of identical circular DNA molecules comprises a plurality of distinct cancer-activated promoters or functional fragments thereof operably linked to genes encoding reporter proteins”. Thus, Gambhir et al., teach a method for generating a transcription profile of a subject having a cancer (eg., SEAP expression profile of a mice with melanoma metastases), comprising: contacting at least one cell of said subject with a plurality of circular DNA molecules (eg., by tail-vein rejection or intratumoral injection of the MC vector in Figure 2 or 3 or 4), wherein: said plurality of circular DNA molecules comprises a plurality of distinct cancer- activated promoters (eg., survivin promoter) or functional fragments thereof operably linked to genes encoding reporter proteins (eg., SEAP gene), wherein said cancer-activated promoters are transcriptionally activated in a plurality of different cancer types (ie., melanoma, liver cancer, lung cancer, colon cancer, and ovarian cancer), and said plurality of cancer-activated promoters drive expression of said reporter proteins (ie., SEAP) in a cell affected by said cancer (ie., melanoma metastases). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	No claim is allowed.  
27. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
December 9, 2022